Citation Nr: 0930852	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an upper back disorder 
with bilateral hand numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2001 to January 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2007.  A 
transcript is of record.


FINDINGS OF FACT

The competent and probative medical evidence of record 
clearly and unmistakably establishes that the Veteran's upper 
back disorder with bilateral hand numbness existed prior to 
his service and was not aggravated by service, and arthritis 
is not shown to have been manifested either in service or 
within one year after separation from service.

CONCLUSION OF LAW

An upper back disorder with bilateral hand numbness was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In September 2005 VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2006 rating 
decision, October 2006 SOC and October 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Federal Circuit Court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 
2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted by the Court 
in Cotant v. Principi, 17 Vet. App. 116 (2003), and by 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2009)).  As noted above, the amended 
regulation requires that VA, rather than the claimant, bear 
the burden of proving that the disability at issue pre-
existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

A review of the service treatment records (STRs) shows that 
at his enlistment examination in March 2000 the Veteran 
reported having no recurrent back pain, and his spine was 
found to be normal upon clinical evaluation.  In August 2003 
he reported a 10-year history of mid-back pain from an old 
football injury, and said he had undergone adjustments by a 
chiropractor in the past, with good relief.  He also 
complained of numbness and tingling in his right hand, and 
was diagnosed with muscle spasm secondary to a possible 
thoracic strain.  The STRs also show that in March 2005 he 
reported upper back pain.

The Veteran checked "Yes" on an October 2005 medical 
history report as to whether he had "recurrent back pain or 
any back problem."  He added a comment that his upper back 
and hands would go numb and that he had shooting pains.  

At an October 2005 VA examination, performed prior to his 
separation from active duty, the Veteran reported a constant 
numbness in his upper back and hands, associated with an 
abnormal sensation.  He was not taking any medication, and 
was able to perform activities of daily living.  The cervical 
and thoracolumbar regions of the spine had normal ranges of 
movement, with no evidence of painful motion.  Furthermore, 
the ranges of motion were not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There was also no evidence of muscle spasm 
or intervertebral disc syndrome, and no upper back 
paresthesias were found.  The physician opined that there 
were no functional limitations, and no diagnosis of bilateral 
hand or upper back paresthesias was made.

The Veteran testified at an October 2006 Decision Review 
Officer hearing that he took ibuprofen for his upper back.  
He reported having back spasms throughout the day and said 
that, when he sneezed, pain would spread from his shoulder 
blades to his lower back.  He rated the average level of pain 
in his back as a six out of ten.

In January 2007 the Veteran had another VA examination, at 
which he reported having fallen six feet in boot camp, 
landing directly on his back.  He said that since that time 
he had experienced crampy pain and spasms which were not 
relieved by naproxen and stretching, and he rated the pain as 
being six-to-seven out of ten in intensity.  He identified 
other back trauma in service as having occurred during 
martial arts training, and when he jumped off a vehicle from 
five feet off of the ground while under enemy fire in Iraq.  
He said that currentlly he could not ride an all-terrain 
vehicle, had pain while driving his own vehicle, and could 
not sit continuously for an hour.  Upon examination, he had 
tenderness on palpation of the parathoracic area and had pain 
during range of motion testing.  Flexion was limited because 
of pain and weakness after repetitive use, which caused a 
major functional impact.  X-rays of the thoracic spine were 
normal, and the examiner opined that the Veteran's chronic 
mid-back pain was likely due to a chronic muscle strain.

At his December 2007 videoconference hearing before the 
undersigned, the Veteran testified that in April or May of 
2003 he had been riding in the back of a 7-ton vehicle in 
Iraq when it was struck by an IED (improvised explosive 
device).  He said that, when he jumped out, he landed on his 
back while wearing his backpack, and someone else landed 
against the backpack and his back.  The Veteran quickly went 
around the vehicle for cover because there were insurgents 
firing at them.  He said that he was later given ibuprofen by 
a medic, and then Motrin and stretching exercises, but that 
the medical personnel could not X-ray him because they did 
not have the equipment in the field.  He further testified 
that he was having back spasms and back problems.  He said he 
was going to a chiropractor, that he always has some pain in 
his upper back, and that he takes ibuprofen or other anti-
inflammatories as needed.

In November 2008, J.H., M.D., an orthopedist with the 
Veterans Health Administration, reviewed the Veteran's 
records at the request of the Board.  Dr. H opined that the 
correct diagnosis for the Veteran's current chronic mid/upper 
back disorder is chronic thoracic paravertebral myofascitis 
or chronic muscle strain, and that the strain is shown to be 
mild.  Furthermore, Dr. H wrote that injuries to the 
mid/upper back while in basic training and in Iraq in 2003 
could have aggravated his mild muscle strain.  Dr. H reviewed 
the Veteran's records again at the request of the Board, and 
wrote in May 2009 that his diagnosis remained the same, with 
the clinical onset shown to have been prior to service.  In 
addition, Dr. H noted that there was no factual medical 
evidence to support a conclusion that an identifiable 
permanent increase in severity had occurred during service, 
other than the Veteran's verbal recollections.

Although the Veteran did not report or complain of any back 
trouble at his pre-service entrance examination in 2000, the 
evidentiary record reflects that during his active service, 
in 2003, he did report a 10-year history of back pain from a 
football injury, which clearly indicates back trouble several 
years before service.  That admission of pre-service history 
would not be sufficient, alone, to rebut the presumption of 
soundness at entry into service.  However, that presumption 
is susceptible of rebuttal, as noted in the Harris case, 
above.  Recently, after reviewing the entire record, Dr. H 
stated his opinion in May 2009, with supporting explanation 
and rationale, that the clinical onset of the Veteran's back 
trouble had been prior to service.  Therefore, the Board 
finds that the Veteran's upper back disorder existed prior to 
service and that therefore the presumption of soundness does 
not apply in the current case.  38 C.F.R. § 3.304(b).  

Further, in determining whether the Veteran's upper back 
disorder was aggravated during service, the Board notes that 
neither VA examiner stated an opinion on aggravation and that 
no diagnosis was made related to the Veteran's upper back at 
the October 2005 examination.  While the Veteran complained 
of numbness in his upper back and hands at the October 2005 
examination, he had previously reported a 10-year history of 
mid-back pain from a football injury, he was not taking 
medication, was not limited in repetitive use, and was able 
to perform activities of daily living.  Furthermore, the STRs 
show that when the Veteran was treated for his back in August 
2003 he mentioned the pre-service football injury but did not 
mention any traumatic incidents in basic training or in Iraq.  

Dr. H's November 2008 statement indicates that he had 
reviewed the record and that physical examinations and X-rays 
of the thoracic spine since service were normal.  His 
November 2008 opinion that in-service injuries to the 
mid/upper back could have aggravated his muscle strain is not 
sufficient to support a finding of service connection due to 
aggravation of a pre-existing disorder.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that a claimed disorder "may or may not" 
be related to service is too speculative to establish any 
such relationship).  As discussed above, Dr. H opined in May 
2009 that there was no factual medical evidence to support a 
conclusion that an identifiable permanent increase in 
severity occurred during service.  Therefore, the Board finds 
that the evidence is clearly and unmistakably against the 
Veteran's claim because the evidence does not show that his 
pre-existing upper back disorder permanently increased in 
severity during his service.  See 38 C.F.R. § 3.306.

We recognize the sincerity of the arguments advanced by the 
Veteran that his upper back disorder with bilateral hand 
numbness is service connected, and we note that he is 
competent to report on symptomatology.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, an upper back 
disorder requires specialized training for a determination as 
to diagnosis, onset, and causation, and is therefore not 
susceptible of lay opinions on etiology.

Because the evidence preponderates against the claim of 
service connection for an upper back disorder with bilateral 
hand numbness, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for an upper back disorder with bilateral 
hand numbness is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


